Citation Nr: 1742774	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1954 to January 1959.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO), located in Philadelphia, Pennsylvania. 

Regrettably, the claim must be returned to the agency of original jurisdiction (AOJ) for additional action.  VA will notify the Veteran if further action is required. 


REMAND

The Veteran has come before the VA asking that service connection be granted for bilateral hearing loss.  The Veteran has claimed that while he was on active duty in the US Navy, he was repeatedly exposed to airplane engine noise, which, in turn, caused him to develop tinnitus and hearing loss in both ears.  The record reflects that the VA has conceded that the Veteran was indeed exposed to acoustic trauma while he was on active duty.  Moreover, the RO has granted service connection for tinnitus secondary to in-service acoustic trauma.

In conjunction with his claim for benefits, the Veteran underwent a VA Audiological Examination in July 2015.  The examination findings show that the Veteran does have hearing loss in both ears.  However, when asked to provide an opinion concerning the etiology of the disorder, the audiologist wrote the following:

	. . . test is not valid for rating purposes . . . test was inconsistent with organic hearing loss.  

In other words, the audiologist admitted, on paper, that the examination results were questionable or faulty and that he could not provide an opinion concerning the etiology of the disorder.  However, following that admission, the examiner wrote that he could not make a determination as to whether any hearing loss was related to service.  It was also indicated that the speech recognition score was "not appropriate", i.e., faulty, because of "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc."  The audiologist also noted that the Veteran has "additional medical issues that may or may not be related to the hearing loss. . ."  

That is, even though the results of the VA audiological examination were dubious, the examiner depended upon those results and provided an opinion that was used to deny the Veteran benefits.  

Thus, the Board believes that the examination results are inadequate because they fail to provide answers to the questions of whether the Veteran now has bilateral hearing loss and, more importantly, did his military service lead to the development of such a disorder.  If the Board would rely upon the examination results currently contained in the claims file, the Board believes that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim is returned to the AOJ so that another examination, which contains definitive opinions based upon a complete record, can be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following redevelopment:

1.  The AOJ should obtain any outstanding hearing loss treatment records (government and private) of the Veteran dated from his discharge from service to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2016).

2.  Only after the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, then the AOJ should schedule the Veteran for a VA examination for the purpose of determining whether the Veteran now suffers from bilateral hearing loss, and if so, the etiology of said disorder.  If possible, the examination should not be performed by the individual who conducted the July 2015 audiological examination.  The examiner should be given a copy of this remand and he/she should be requested to review the Veteran's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner should question and examine the Veteran, and then express an opinion as to whether the Veteran now suffers from bilateral haring loss.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service, any incidents therein, or to another disability or is related to his previously conceded acoustic trauma in service.  The examiner must further specifically discuss whether the Veteran's current disorder began manifesting any prodromas or symptoms while he was on active duty or within one year of his discharge from service.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current hearing disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner should specifically discuss the examination reports of July 2015 and whether he/she agrees with the conclusions noted in those reports.  An explanation as to why he/she agrees should be provided also. 

If the examiner concludes that the Veteran's claimed bilateral hearing loss is not service-related, and that the symptoms and manifestations did not begin while the Veteran was on active or within one year of his discharge from service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




